PER CURIAM.
The appellant’s probation having been revoked in two cases, Nos. 64-9573 and 65-2661, he now appeals.
The state concedes that the probation period for Case No. 64 — 9573 had already ended prior to the revocation and that the court, therefore, lacked jurisdiction to impose further sentence for that case. See Fla.Stat. § 948.04, F.S.A. See also Carroll v. Cochran, Fla.1962, 140 So.2d 300.
The appellant has not argued in his brief the assignments of error directed to Case No. 65-2661; and they are therefore abandoned, 2 Fla.Jur., Appeals § 130. We, therefore, find no error in the sentence imposed in Case No. 65-2661.
Accordingly, the sentence imposed in Case No. 64-9573 was improper and is hereby set aside. The sentence imposed in Case No. 65-2661 is hereby affirmed.
Affirmed in part, reversed in part.
It is so ordered.